Pine, J. (dissenting).
I respectfully dissent in part. I would further modify by reinstating counts 1, 2 and 4. The majority holds that the cause of the explosion was hypothetical and speculative. The majority notes that a fire investigator testified that the explosion was caused by the use of a high pressure washer and that he and two other witnesses stated that other causes of the explosion were possible. In fact, the fire investigator testified that he was 99.9% certain that the explosion had been caused by the victim’s use of the high pressure washer. Viewing the evidence in the light most favorable to the People, as we must, this was legally sufficient proof of causation (see, People v Reyes, 75 NY2d 590, 593); it cannot be said that the only evidence of the actual cause of the explosion was "hypothetical and speculative” (cf., People v Warner-Lambert Co., 51 NY2d 295, 304, cert denied 450 US 1031). I also disagree with the majority’s holding that the cause of the explosion was not foreseeable by defendants. There was evidence that defendants Roth and Wilson were trained in hazardous waste removal procedures, thus creating the inference that they were aware of the necessity for explosion-proof equipment, yet none was provided, nor was decedent trained in tank cleaning procedures. That evidence was sufficient to establish that the triggering cause of the death was foreseeable (see, People v Warner-Lambert Co., supra; People v Kibbe, 35 NY2d 407). Whether defendants were entitled to rely on the manufacturer’s warranty, as the majority concludes, is a question for trial. If the majority’s holding is grounded on the principle that criminal liability should not be imposed for deaths resulting from industrial accidents (see, People v Warner-Lambert Co., supra, at 303, n 1), the majority should so specify. (Appeal from Order of Onondaga County Court, Cunningham, J. — Dismiss Indictment.) Present — Callahan, A. P. J., Doerr, Green and Pine, JJ.